DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 and August 18, 2022 has been entered.
 
Applicants' arguments, filed June 16, 2022 and August 18, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

The Examiner noted that the June 16, 2022 claim amendments were not properly formatted as claim 38 had a status identifier of “Currently Amended” but no text was provided and thus was Non-Compliant as the full text of each pending claim must be present. The Examiner left a voicemail message for Jeff Vockrodt on August 18, 2022 requesting, is possible, the submission of a Supplemental Response with properly formatted claim amendments to avoid the mailing of a Notice of Non-Complaint Amendment. The same day such a Supplemental Response was prepared and filed by Jeff Vockrodt. The Examiner kindly thanks Applicant for such prompt attention to this matter so that this Office Action could be prepared rather than the mailing of a Notice of Non-Complaint Amendment. 

Claim Objections

Claim 40 is objected to because of the following informalities:  each claim references Figure 8 as a claim limitation. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” MPEP 2173.05(s) Here the material disclosed therein does not rise to the level of exceptional circumstances permitting incorporation by reference to a figure. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 19, 37 and 40 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection is MAINTAINED for the reasons of record set forth herein.
Beyond specifying a tantalum oxide core with a carboxybetaine coating, the independent claims define the administered nanoparticles solely by functional parameters. While dependent claim 37 does contain an additional structural limitation of a size range for the particles, particles very similar in size to the claimed range are insufficient to meet these functional limitations as discussed in greater detail in the declaration of Paul FitzGerald filed December 20, 2021 which discusses the data from Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (cited on IDS filed May 27, 2020) that does not show three exponential phases but would appear to fall within or otherwise very close in size to the numerical ranges for the particle size in the dependent claim.
The only basis for the newly added functional limitations appears to be the data shown in figure 8 of the instant disclosure, which appear to arise from carboxybetaine coated tantalum oxide particles with a nominal size of ~ 3.1 to 3.5 nm with a standard deviation of ~ 0.5 and a size range of ~ 2.1 to 4.5 nm (¶ [0056] of the PGPub of the instant application). The data in figure 8 compares the behavior with iopromide over 240 minutes. However, the curve shows three exponential phases and that does not support the present claim language of “at least a first exponential process that indicates a volume of distribution comparable to the blood plasma volume and a half-life exceeding that for the distribution phase of iopromide that would occur for a comparable subject, at least a second distinct exponential process that indicates a volume of distribution comparable to the blood pool volume and a half-life demonstrating renal clearance, and at least a third exponential process with a half-life that is less than that of iopromide in the subject” with no time limit of the time observed and fitted with these exponential phases. Nothing in the figure nor the text correlates the specific values reported in figure 8 with the blood plasma volume or the blood pool volume. The at least one first exponential process must have a half-life longer than that for iopromide and the at least one third exponential process must have a half-life less than that of iopromide. The data for α and β and the corresponding t1/2a and t1/2 in figure 8 has one that is shorter and one that is longer, but as discussed in greater detail below, “first”, “second” and “third” do not impart an order on the exponents and there is no explanation as to how the single set of data in figure 8 correspond to blood plasma distribution, blood pool distribution/renal clearance. But even then, while a t1/2a for TaCZ of 1.7 min is less than the t1/2a for iopromide of 3.4 min, these specific values do not support the breadth of “a half-life less than iopromide” as recited in the claim as this encompasses any set of values wherein the t1/2 for the nanoparticles is less than that of the t1/2 for iopromide by any amount. Since all particles within the numerical particle size range in claim 37 do not all possess the functional properties as defined by the independent claims, these claims still contain new matter has the nanoparticle populations recited therein still must met the functional limitations of the independent claims that is new matter.
The size range of claim 37 also constitutes new matter. The only reference to the 95% limit in the specification as originally filed is an optionally narrower definition of “size range minimum” and “size range maximum” (see ¶ [0026] of the PGPub of the instant application). Neither of these phrases is ever associated with the 3.1 nm and 3.5 nm as in amended claim 37 even if the 95% cutoff was considered a limiting definition of “size range minimum” and “size range maximum” but it is not a limiting definition. The only recitations of the endpoints of 3.1 and 3.5 nm is as part of the range for the nominal size of the nanoparticles. ¶ [0027] indicates that “nominal nanoparticle size” refers to the mode of the size distribution, and therefore reflects the value which occurs the most often. Such a number indicates nothing about the percentage of particles in a sample that are larger or smaller than the recited value.
Claim 40 references figure 8, but broadens the allowed exponential functions as the processes must be “substantially” as shown in this figure, broadening the scope of the allowed function that which was disclosed in the application as originally filed. 
There was no indication of the disclosure as filed as to manipulation of the particle size distribution to obtain functional parameters of at least three exponential phases as defined by the claims such as something substantially similar to figure 8. Only particles of a particular size distribution resulting in the specific distribution and elimination behavior shown in figure 8 was disclosed in the application as originally filed and all of the pending claims encompass additional material that was not disclosed in the application as originally filed and therefore the pending claims contain new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention. This includes explaining how the subject matter of the disclosure maps to the claim language, e.g., which exponential phases in figure 8 correspond to which exponential of the instant claims.

Applicants traverse on the grounds that the present claim language has been amended to fully characterize the measured difference between the claimed particles with a first, a second and a third exponential process as shown in a figure included in Applicants remarks, which appears similar to that of figure 8 of the instant disclosure [Examiner comment: the text in the figure provided is blurred such that most of the text and the figure legend in particular are illegible and contains additional material beyond figure 8 of the instant application.] The claims have been restricted to materials with a tantalum oxide core, carboxybetaine zwitterionic core as structural limitations with the added limitations of three exponential decays encompassing a breadth that is commensurate with the disclosure of the present invention. 
These arguments are unpersuasive. Figure 8 of instant application as originally filed shows a curve for the particular particles tested observed for a time period of 240 minutes, that are tantalum oxide cores coated with carboxybetaine, fit with one exponential having α = 0.40 ± 0.39/min, Vc = 41 mL/kg and t1/2a = 1/7 min; one exponential phase with δ = 0.046 ± 0.018/min, Vd = 36 mL/kg and t1/2d = 15 min and one exponential phase with β = 0.007 ± 0.004/min, Vz = 229 mL/kg and t1/2 = 96 min. No definitions of these parameters are given in the specification and even if it was disclosed that, for example a t1/2 of 73 or 96 minutes is a half-life demonstrating renal clearance, the claimed functional parameters are much broader as any half-life demonstrating renal clearance by a kidney of any functional level is encompassed by the claims. At most, the data in figure 8 shows 3 exponential phases over a time period of 240 minutes, while the independent claim allows for more than one of each of the required exponential phases over any period of time and thus, each phase beyond one are not disclosed in the application as originally filed. Similarly, while the t1/2a value for the tested nanoparticles of 1.7 minutes is less than the t1/2a of 3.4 minutes for iopromide, the claims encompass any exponential with a half-life less than iopromide, so for example 3.3 minutes or 0.1 minutes, which is broader than disclosed in the application as originally filed. Even claim 40 encompass new matter as while use figure 8 as a claim limitation, the scope is broadened by the use of “substantially” so compositions that do not exactly match the behavior of the material in figure 8 are now encompassed, and nothing in the specification as filed indicates that materials having substantially the concentration in blood samples taken from 2 to 240 minutes as shown in figure 8 were contemplated.

Claim Rejections - 35 USC § 112 – Written Description

Claims 10, 19, 37 and 40 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is MAINTAINED for the reasons of record set forth herein.
Not all species encompassed by a claim need be disclosed and the written description requirement can be met by the disclosure of a representative number of species within the claimed genus. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). For inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. See MPEP 2163 for a more exhaustive discussion of the written description requirement.
The contrast agent to be administered is almost solely defined by function as while dependent claim 37 contains a size range, the evidence of record shows that such parameters are insufficient to provide the required function. The declaration of Paul FitzGerald filed December 20, 2021 discusses the data from Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (cited on IDS filed May 27, 2020) that does not show three exponential phases but would appear to fall within or otherwise very close in size to the numerical ranges for the particle size recited in the dependent claims. No other structural limitations beyond the tantalum oxide core with carboxybetaine coating are required by the claims for the administered composition.
Figure 8 of the disclosure as originally filed appears to meet the functional limitations of the instant claims, showing three different exponential phases for the administered tantalum oxide particles coated with carboxybetaine, a distribution t1/2 that was shorter than for iopromide and two elimination t1/2’s that were longer and shorter than the single t1/2 reported for iopromide. But these values from figure 8 have not been correlated with terms used in the claims such as volume of distribution comparable to the blood plasma volume or a half-life demonstrating renal clearance. It appears that this data is from the particles whose properties were stated at ¶ [0056] of the PGPub of instant application, that had a nominal size of ~ 3.1 to 3.5 nm with a standard deviation of ~ 0.5 and a size range of ~ 2.1 to 4.5 nm. Based on the definitions found at ¶ [0027] of the PGPub of the instant application, this means that the mode (size that is present most often) of the contrast agent particles administered is within the range of ~ 3.1 to 3.5 nm as the nominal nanoparticle size is defined as the mode of the particle size distribution. Based on the definition of size range and associated terms in the same ¶ [0027], a “large majority” of the particles are larger than ~ 2.1 nm while a “large majority” of the particles are smaller than 4.5 nm. That approximately 90-95% of the particles are above or below the size cutoff is not a limiting definition of these terms. These parameters do not uniquely describe a particle size distribution as various possible population of particles will have a mode of ~ 3.1 to 3.5 nm with a standard deviation of 0.5 nm and the large majority of the particles being ~ 2.1 to 4.5 nm in size. It appears that the experiments were carried out with a single composition of nanoparticles and not different populations of particles that had the same value for these parameters. Whatever the particular particle size distribution was for the administered material, the administered carboxybetaine coated tantalum oxide particles had a single particle size distribution as a contrast agent falling within the scope of the functional limitations of the instant claims of having three exponential phases with apparently appropriate values to fall within the functional defined exponential phases recited in each independent claim.
The FitzGerald declaration filed December 20, 2021 references the document Investigative Radiology, 51(12), December 2016 by FitzGerald et al. (a reference that was cited on an IDS filed May 27, 2020). Carboxybetaine coated nanoparticles were prepared and administered just as in the instant disclosure. Page 8, col 1, ¶ 2 indicates that the prepared particles had an average particle size by volume Zeffective of 3.1 nm with a narrow particle size distribution, defined to be a standard deviation of approximately 0.5 nm. The mean and mode of a particle size distribution are only the same for a symmetrical particle size distribution, but given the stated narrow size distribution/stated standard deviation, this indicates that the mean and mode are likely to have similar values. This renders the physical characteristics of the particles of FitzGerald-2016 similar to those that were disclosed in the instant application. It is noted that sizes of 3.03 and 3.05 nm were reported for particles pre- and post-autoclaving (p 8, col 2, ¶ 1), that could be slightly smaller than studied in the instant disclosure, but still seemingly quite close to the size of the particles used in the instant application. As shown in supplemental figure 8-2, reproduced and discussed in greater detail in the FitzGerald declaration of December 20, 2021, these particles only exhibit two exponential phases when cleared from the blood. It is not clear how the t1/2 values for these exponential phases compare to those of iopromide or if they are indicative of renal clearance as required by the claims. Paragraph 16 of the December 20, 2021 FitzGerald declaration states that these materials behaved similarly to iodinated molecules but what was meant by “similar” was not defined further and all the claims require is half-life exceeding that for the distribution phase of iopromide that would occur for a comparable subject and a half-life that is less than that of iopromide in the subject. The third exponential phase of the particle of the instant application is not present, which was the main point of this declaration. But while the mode and size range of the carboxybetaine coated tantalum oxide nanoparticles of the FitzGerald reference are not reported, the particles appear similar in size and size distribution to those used in the instant disclosure that generated different mass concentration versus time behavior but yet do not provide the required three exponential phases as defined in the independent claims and cannot be considered to be substantially as shown in figure 8 as at least the number of exponential phases does not match. That a chemically identical particle with a size range similar to that tested and recited within the claims does not possess the required function indicates that the exponential behavior shown in not reasonably predictable and therefore more evidence is required to show demonstrate possession of the invention as claimed.
The declarations and evidence of record in this case indicate the importance of the second elimination phase to the functioning of these materials as blood pool contrast agents. That such similar particles, with the same core and shell and similar particle size distributions do not have the same function indicates that the invention is characterized by factors not reasonably predictable to one of ordinary skill in the art, necessitating additional evidence to show possession. The narrowest claims do not come close to excluding the highly similar compositions of a reference such as FitzGerald that apparently do not have the required functions of three exponential phases and behavior different from that of iopromide. Therefore, the single disclosed species of particles in the original disclosure does not constitute a representative number of species within the claimed genus and the written description requirement has not been fully satisfied. The dependent claims do not provide sufficient structure and/or other limitations to limit the scope of the claims such that the material that was reduced to practice with the claimed functionality forms a representative number of specie within the genus.

Applicant only appear to provide arguments regarding the new matter rejection and do not set forth any arguments or evidence establishing the sufficiency of the disclosure of a representative number of species having the claimed function to meet the written description requirement. Therefore, this rejection is maintained for the reasons set forth above.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 19, 37 and 40 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth herein.
The metes and bounds of the claims cannot be determined as what constitutes a “sufficient fraction of particles large enough to remain in the blood pool and small enough to be excreted by the kidney sufficient to result in a mass concentration over time” in a “comparable subject” as required by the claims has not been adequately defined (emphasis added) as required by claim 10 cannot be determined. Neither the claims nor the specification provide any guidance as to what amounts of what sized particles that would not have such function are permitted to be present in the administered material. Does the amount required to be sufficient vary based on the uniformity or lack thereof of the particle size of the contrast agent and/or the total amount of particles administered? It could be the case that administration of a larger total amount of particles could result in enough particles having an appropriate size to generate the claimed function after alteration of the particle size distribution after administration. The claims and specification provide little guidance as to the underlying sizes of particles that would have such a function, to aid in determining if a contrast agent had a “sufficient” fraction of particles that can bring about the required function.
What half-life values are consistent with renal clearance is also not clear as such values will vary depending on the size and nature of the material to be cleared by the kidneys and factors such as the state of the kidney (a healthy or diseased kidney). The values that are consistent with renal clearance do not appear to be linked in the claim to what would be expected values for clearance of the contrast agent, just vales for renal clearance of any materials. 
The values are defined relative to iopromide that would “occur for a comparable subject” but this term is not defined by the claims or specification. In explaining the distribution and elimination phases, reference is made to volumes of distribution. Is it these parameters that define what would be a comparable subject? How close would such values need to be for them to be deemed “comparable”? Or does comparable mean a subject of the same sex with the same general state of health (e.g., not suffering from kidney disease)? 
Claim 10 also requires that a “volume of distribution comparable to the blood plasma volume” when defining the at least a first exponential process. Comparable has also not been defined in this context such that one could determine how close the value of the volume of distribution must be in order to be considered comparable to the blood plasma volume for the subject and thus having at least one first exponential process as required by the instant claims.
The basis for the determination of being a comparable subject and comparable to the blood volume has not been set forth in either the claims or the specification. Therefore, how one could determine the ‘baseline’ values for comparison of the contrast agent in the comparable subject or the blood volume of a subject is not clear, which also renders the metes and bounds of the claim unclear.
Do the recitations of “first”, “second” and “third” impart an order on the various exponential phases? In other words, must the at least a third exponential process with a half-life that is less than iopromide occur after all of the at least one first exponential phase(s) and at least one second exponential phase(s) so in terms of sequences, it would have to be the exponential describing at least the third portion of the curve fit with exponentials starting from time 0?
The dependent claims fall therewith.
Please clarify.

Applicants traverse on the grounds that “comparable subject” encompasses the fact that subjects having widely differing size will exhibit different decay processes with the comparison mentioned would need to be made with respect to a comparable sized subject using a measurement such as girth as shown in figure 6. The question regarding possible variation in particle size distribution do not render the claim indefinite as the claim is limited by both material and exhibiting all three components of exponential decay. Conventional methods of determining particle size distribution are unavailable for aqueous agents on the nanometer scale and the present decay characterization represent the best available way to describe the invention and distinguish it from known prior art.
These arguments are unpersuasive. The arguments do not sufficiently define “comparable” as the Examiner was unable to locate any reference to “girth” measurements defining comparable, even if the statements of record were considered a limiting definition and the statements of record do not limit the definition of “comparable” to those having the same girth measurement. Girth is not specifically called out when referencing figure 6, just that “pigs were encased in plastic fat-equivalent encasements to emulate a range of large patient sizes”. A pregnant person could have a similar girth to non-pregnant person but the overall weight and blood pool/blood plasma volume that differed. These arguments also do not address and sufficiently define the new use of “comparable” in the claim limitation of “volume of distribution comparable to the blood plasma volume” in the definition of the at least a first exponential process. Therefore, the independent claim is indefinite and the dependent claims fall therewith.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Each claim references “the first exponential”, “the second exponential” and “the third exponential” (emphasis added). However, each claim from which these claims depend from recites “at least” in front each of “a first exponential”, “a second exponential” and “a third exponential” so more than one of each exponential can be present. In claim 40, it is not clear if reference is being made to all of each exponential phase when more than one is present or to just one of the first/second/third exponential phase when more than one is present. 
Claim 10 also requires that whichever exponential phases are referenced in the claim, they “are as substantially shown in Fig. 8.” The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Such phrasing allows for some amount of variation from what is shown in Figure 8, but how much variation is permitted and still to fall within the scope of the claims has not been sufficiently defined.
Therefore the metes and bounds of the claim cannot be determined and it is indefinite.
Please clarify.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618